     Case 5:17-cv-01261-FMO-SP Document 181 Filed 09/09/19 Page 1 of 5 Page ID #:2318



1      Marc M. Seltzer
       mseltzer@susmangodfrey.com
2      Steven G. Sklaver
       ssklaver@mcguirewoods.com
3      Susman Godfrey LLP
       1900 Avenue of the Stars, Suite 1400
4      Los Angeles, CA 90067
       P: (310) 789-3100; F: (310) 789-3150
5
6      Robert J. Wasserman
       rwasserman@mayallaw.com
7      Mayall Hurley, P.C.
       2453 Grand Canal Boulevard
8      Stockton, CA 95207-8253
       P: (209) 477-3833; F: (209) 473-4818
9
       Craig J. Ackermann
10     cja@ackermanntilajef.com
       Ackermann & Tilajef, P.C.
11     1180 South Beverly Drive, Suite 610
       Los Angeles, CA 90035
12     P: (310) 277-0614; F: (310) 277-0635
13     Attorneys for Plaintiffs CURTIS MARKSON, MARK McGEORGE, CLOIS
       MCCLENDON, and ERIC CLARK
14
       Additional Counsel Listed on Signature Pages
15
                             UNITED STATES DISTRICT COURT
16
                           CENTRAL DISTRICT OF CALIFORNIA
17
18       CURTIS MARKSON, MARK
         MCGEORGE, CLOIS MCCLENDON,                     Case No.: 5:17-cv-01261-VAP-SP
19       and ERIC CLARK, individually and on
         behalf of all others similarly situated,
20                                                      JOINT STATUS REPORT
                            Plaintiffs,                 REGARDING SELECTION OF
21                                                      MEDIATOR
                     vs.
22
         CRST INTERNATIONAL, INC.; CRST
23       EXPEDITED, INC.; C.R. ENGLAND,
         INC.; WESTERN EXPRESS, INC.;
24       SCHNEIDER NATIONAL CARRIERS,
         INC.; SOUTHERN REFRIGERATED
25       TRANSPORT, INC.; and DOES 1-100,
         inclusive,
26                     Defendants.
27
28


                                                    1
     Case 5:17-cv-01261-FMO-SP Document 181 Filed 09/09/19 Page 2 of 5 Page ID #:2319



1            Pursuant to the Court’s order at the Scheduling Conference held August 5, 2019,

2      see Doc. No. 177, the parties submit this Joint Report Regarding Selection of Mediator.
3
       The parties have conferred regarding a potential mediator in this matter and have selected
4
5      the following mediator to oversee their private mediation:

6            Barbara A. Reeves (JAMS)
7
             1925 Century Park East, Suite 1400
8
9            Los Angeles, CA 90067

10           Telephone: (310) 309-6220
11
             Facsimile: (310) 396-7576
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
     Case 5:17-cv-01261-FMO-SP Document 181 Filed 09/09/19 Page 3 of 5 Page ID #:2320


       DATED: September 9, 2019           SUSMAN GODFREY LLP
1
                                          By: /s/ Marc M. Seltzer____________
2                                         Marc M. Seltzer
                                          mseltzer@susmangodfrey.com
3                                         Steven G. Sklaver
                                          ssklaver@susmangodfrey.com
4                                         1900 Avenue of the Stars, Suite 1400
                                          Los Angeles, CA 90067
5                                         P: (310) 789-3100; F: (310) 789-3150
6                                         Ian M. Gore
                                          igore@susmangodfrey.com
7                                         Matthew R. Berry
                                          mberry@susmangodfrey.com
8                                         1201 Third Avenue, Suite 3800
                                          Seattle, WA 98101
9                                         P: (206) 516-3880; F: (206) 516-3883
                                          Counsel for Plaintiffs and the Putative Class
10
       DATED: September 9, 2019           MAYALL HURLEY P.C.
11
                                          By: /s/ Robert J. Wasserman ______
12                                        Robert J. Wasserman
                                          rwasserman@mayallaw.com
13                                        William J. Gorham
                                          wgorham@mayallaw.com
14                                        Nicholas J. Scardigli
                                          nscardigli@mayallaw.com
15                                        2453 Grand Canal Boulevard
                                          Stockton, CA 95207-8253
16                                        P: (310) 277-0614; F: (310) 277-0635
                                          Counsel for Plaintiffs and the Putative Class
17
       DATED: September 9, 2019           ACKERMANN & TILAJEF P.C.
18
                                          By: /s/ Craig J. Ackermann ______
19                                        Craig J. Ackermann
                                          cja@ackermanntilajef.com
20                                        1180 South Beverly Drive, Suite 610
                                          Los Angeles, CA 90035
21                                        P: (310) 277-0614; F: (310) 277-0635
                                          Counsel for Plaintiffs and the Putative Class
22
       DATED: September 9, 2019           MELMED LAW GROUP P.C.
23
                                          By: /s/ Jonathan Melmed _________
24                                        Jonathan Melmed
                                          jm@melmedlaw.com
25                                        1180 South Beverly Drive, Suite 610
                                          Los Angeles, CA 90035
26                                        P: (310) 824-3828; F: (310) 862-6851
                                          Counsel for Plaintiffs and the Putative Class
27
28
                                               3
     Case 5:17-cv-01261-FMO-SP Document 181 Filed 09/09/19 Page 4 of 5 Page ID #:2321


       DATED: September 9, 2019           MCGUIREWOODS LLP
1
                                          By: /s/ J. Brent Justus ____________
2                                         J. Brent Justus
                                          bjustus@mcguirewoods.com
3                                         Nicholas Giles
                                          ngiles@mcguirewoods.com
4                                         Gateway Plaza
                                          800 East Canal Street
5                                         Richmond, VA 23219
                                          P: (804) 775-1000; F: (804) 775-1061
6
                                          Matthew C. Kane
7                                         mkane@mcguirewoods.com
                                          Amy E. Beverlin
8                                         abeverlin@mcguirewoods.com
                                          1800 Century Park East, 8th Floor
9                                         Los Angeles, CA 90067
                                          P: (310) 315-8200; F: (310) 315-8210
10                                        Counsel for Defendant,
                                          SCHNEIDER NATIONAL CARRIERS, INC.
11
       DATED: September 9, 2019           NOSSAMAN LLP
12
                                          By: /s/ Drew R. Hansen
13                                        Drew R. Hansen
                                          dhansen@nossaman.com
14                                        Seth M. Goldstein
                                          sgoldstein@nossaman.com
15                                        Roy Z. Silva
                                          rsilva@nossaman.com
16                                        535 Anton Boulevard, 9th Floor
                                          Costa Mesa, CA 92626-7109
17                                        P: (714) 549-6200; F: (714) 549-6155
                                          Counsel for Defendant,
18                                        C.R. ENGLAND, INC.
19     DATED: September 9, 2019           SCOPELITIS GARVIN LIGHT HANSON &
20                                        FEARY, P.C.

21                                        By: /s/ James H. Hanson____ ____
                                          James H. Hanson
22                                        jhanson@scopelitis.com
                                          R. Jay Taylor, Jr.
23                                        jtaylor@scopelitis.com
                                          Adam J. Eakman
24                                        aeakman@scopelitis.com
                                          10 West Mark St., Suite 1400
25                                        Indianapolis, MN 46204
                                          P: (317) 637-1777; F: (317) 687-2414
26                                        Charles Andrewscavage
27                                        candrewscavage@scopeliti.com
                                          30 West Monroe St., Suite 600
28                                        Chicago, IL 60603
                                              4
     Case 5:17-cv-01261-FMO-SP Document 181 Filed 09/09/19 Page 5 of 5 Page ID #:2322


                                              P: (312) 255-7200; F: (312) 422-1224
1
                                              PILLSBURY WINTHROP SHAW
2                                             PITTMAN LLP
3                                             By: /s/ James V. Dick_________ _
                                              James V. Dick
4                                             james.dick@pillsburylaw.com
                                              Jeetander T. Dulani
5                                             Jeetander.dulani@pillsburylaw.com
                                              1200 17th Street NW
6                                             Washington, DC 20036
                                              P: (202) 663-8000; F: (202) 663-8007
7
                                              Counsel for Defendants,
8                                             CRST INTERNATIONAL, INC. and
                                              CRST EXPEDITED, INC.
9
10     DATED: September 9, 2019               SNYDER BURNETT EGERER, LLP
11                                            By: /s/_Jessica Farley____________
                                              Jessica Farley
12                                            jfarley@sbelaw.com
                                              Ashley Ann Dorris
13                                            aegerer@sbelaw.com
                                              5383 Hollister Ave., Ste. 240
14                                            Santa Barbara, CA 93111
                                              P: (805) 692-2800; F: (805) 695-2801
15                                            Counsel for Defendant,
                                              SOUTHERN REFRIGERATED
16                                            TRANSPORT, INC.
17
       DATED: September 9, 2019               VARNER & BRANDT LLP
18
                                              By: /s/ Richard D. Marca_
19                                            Richard D. Marca
                                              Richard.marca@varnerbrandt.com
20                                            Jeff Olsen
                                              Jeff.Olsen@varnerbrandt.com
21                                            3750 University Ave., Suite 610
                                              Riverside, CA 92501
22                                            P: (951) 274-7777; F: (951) 274-7770
                                              Counsel for Defendant
23                                            WESTERN EXPRESS, INC.
24
25     All signatories listed, and on whose behalf the filing is submitted, concur in the filing’s

26     content and have authorized the filing.

27
28
                                                   5
